Scott, J.:
' The plaintiff appeals from a judgment dismissing ■ his complaint. The dismissal took place at the opening of the case and proceeded upon two grounds :• First, that the complaint fails to state any facts which constitute an action' at law triable at Trial. Term, and, secondly, that the complaint fails to state any cause of action. The first ground stated was. insufficient to justify a dismissal if the complaint states any cause of action either at law or in equity. (Abbott v. Easton, 195 N. Y. 372.) At most, if timely made, it would only justify an order sending the cause to the Special Term calendar. As to the objection that no 'cause of action was stated, I think that it was not well taken. The complaint alleges that on October 5, 1901, Nellie V. Sayles, plaintiff’s assignor, made and delivered to defendant' her promissory note, payable in one year from date, for the sum of $1,000, and at the same time, as collateral security for the payment of said note, duly granted and conveyed to defendant in fee simple certain land particularly described in the complaint; that on the same date defendant executed and delivered to said Sayles a defeasance agreement, set out at length in the complaint, which recites the giving by said Sayles of her promissory note and deed; admits and declares that the premises were conveyed' to defendant, and are held by him in trust and as collateral security for the payment of the note, and covenants to reconvey, the land *108upon payment of said note and interest. He also- covenanted that he, or his heirs or legal representatives, “ shall not do or knowingly suffer or permit any act, deed, matter or thing whereby said premises can, shall or may be in anywise impaired, injured or incumbered in titlej interest, charge, estate or otherwise, however.” It is further alleged that some time during the year 1905 the defendant, without the consent of said Sayles and without notice to her, conveyed said real estate to one Chew, and that the said Chew is now the owner and holder of said real estate ; that said real estate is fairly and reasonably worth the sum of $12,500. Assignment of the cause of action to plaintiff is alleged and demand by him. Judgment is asked for the value of the land, less the amount due on the promissory note. The case in its facts is very similar to Mooney v. Byrne (163 N. Y. 86), which is ample authority, if authority be needed, for the proposition that the deed to defendant was in fact a mortgage, and that the right to redeem rested in the debtor until foreclosure. The plaintiff, as assignee of Sayles, still has the unimpaired right, as between herself and defendant, to redeem, but the defendant by his act in conveying away the land has made actual redemption impossible, and equity, moulding its judgment according to the facts, will presume that defendant holds the value or proceeds of the land as a separate fund in his hands and will decree' that he pay to plaintiff that which represents the land. It is unnecessary to pursue the reasoning in detail since that has been so thoroughly done by Judge Vann in the case cited above. It is- true that plaintiff does not call his action one to redeem, and asks for a money judgment, but the action is in legal effect one for redemption, although under the circumstances set forth in the complaint only a money judgment can be obtained, and, .therefore, only such a judgment need be demanded. For this reason it was not necessary for plaintiff to pay or tender, as a condition to maintaining the action, the amount due upon the note. It is sufficient to ask, as he has done,-that that amount be deducted from the value of -.the land in defendant’s pjossession. The suggestion that the complaint is insufficient because it does not negative the possibility that defendant may have assigned the land subject to Sayles’ right to redeem is untenable. The allegation is that he has conveyed the property to Chew, and thht Chew is now the owner and holder of the same. That imports an absolute conveyance. If *109it was qualified in any way it is for the defendant to set up the qualification by- way of defense, which iie does not do in his answer. In fact he specifically admits that Chew is now the owner of the property, and attaches no qualification to the admission.
The judgment appealed from must be reversed and a new trial granted, with costs to appellant to abide the event.
MoLaughlin, Laughlin and Clarke, JJ., concurre/!.